Title: From George Washington to Henry Laurens, 26 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Quarters White plains 26 July 1778
          
          The Baron De Steuben will have the honor of delivering you this. I am extremely sorry,
            that this Gentlemans situation and views seem to have determined him to quit the
            service, in which he has been heretofore  and is capable still of
            being extensively useful. Some discontents which arose among the Officers on account of
            the powers with which the Office was at first vested, induced me to arrange the duties
            of it upon a plan, different from that in which it began. The moving state of the Army has for some time past, in a great degree, suspended the
            exercise of the Inspectorate. When the Troops marched from Brunswic, the scarcity of
            General Officers, most of them being engaged with the Court Martial either as Members or
            Witnesses, occasioned my giving the Baron a temporary command of a Division, during the
            March. On our arrival near our present incampment, I intended he should relinquish this
            charge and resume his former Office, for which purpose a General Order was accordingly
              issued. But I find that he is intirely disinclined to
            the measure, and resolves not to continue in the Service unless he can hold an actual
            command in the line. Justice, concurring with inclination, constrains me to testify,
            that the Baron has in every instance discharged the several trusts reposed in him with
            great Zeal and Ability, so as to give him the fullest title to my esteem, as a brave
            indefatigable, judicious and experienced Officer.
          I regret there should be a necessity that his Services should be lost to the Army: At
            the same time I think it my duty explicitly to observe to Congress, that his desire of
            having an actual and permanent command in the line cannot be complied with, without
            wounding the feelings of a number of Officers, whose rank and merits give them every
            claim to attention, and that the doing it would be productive of much dissatisfaction
            and extensive ill consequences. This does not proceed from any personal objections on
            the part of those Officers against the Baron: on the contrary, most of them whom I have
            heard speak of him, express a high sense of his military worth. It proceeds from motives
            of another nature, which are too obvious to need particular explanation, or may be
            summed up in this, that they conceive such a step would be injurious to their essential
            rights and just expectations. That this would be their way of thinking upon the subject
            I am fully convinced, from the effect which the temporary command given him, even under
            circumstances so peculiar as those I have mentioned, produced. The strongest symptoms of discontent appeared upon the
            occasion. I have the Honor to be with great Respect and Esteem Sir Your most obt and
            humble Servt
          
            Go: Washington
          
        